     Case 3:17-cv-00474-MCR-GRJ Document 42 Filed 01/12/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

IN RE: ABILIFY (ARIPIPRAZOLE)                  Case No. 3:16md2734
PRODUCTS LIABILITY LITIGATION

This Document Relates to:                      Judge M. Casey Rodgers
Tomela Sue Smith, 3:17cv474                    Magistrate Judge Gary Jones
_________________________________/

                                     ORDER

      This matter is before the Court on the Magistrate Judge’s Report and

Recommendation dated December 28, 2020. See ECF No. 35. The parties have

been furnished a copy of the Report and Recommendation and afforded an

opportunity to file objections pursuant to 18 U.S.C. § 636(b)(1). No objections were

filed. On de novo review, the Court has determined that the Magistrate Judge’s

findings and recommendations are well-supported by the record and by proper

analysis. More specifically, the testimony of Plaintiff Tomela Sue Smith and her

health care provider is more than sufficient to create a triable issue as to whether

Utah’s learned intermediary rule precludes a finding of proximate causation on

Smith’s failure-to-warn claim. Regarding Smith’s remaining claims, the Court

agrees with the Magistrate Judge that Defendants’ “punch list” of “bald assertions”

that Smith has failed to produce evidence in support of her claims or that she will

not prevail at trial does not satisfy their summary judgment burden of pointing to

“specific portions of the record” that demonstrate “an absence of evidence”
     Case 3:17-cv-00474-MCR-GRJ Document 42 Filed 01/12/21 Page 2 of 2


                                                                          Page 2 of 2

supporting Smith’s theories of liability. See ECF No. 35 at 13 (citing Celotex Corp.

v. Catrett, 477 U.S. 317, 325 (1986) and United States v. Four Parcels of Real Prop.

in Green and Tuscaloosa Counties in the State of Ala., 941 F.2d 1428, 1438 n.19

(11th Cir. 1991)).

      Accordingly:

      1.     The Magistrate Judge’s Report and Recommendation, ECF No. 35, is
             ADOPTED and INCORPORATED BY REFERENCE in this Order.

      2.     Defendants’ Motion for Summary Judgment, ECF No. 25, is DENIED.

      SO ORDERED, on this 12th day of January, 2021.


                                M. Casey Rodgers
                                M. CASEY RODGERS
                                UNITED STATES DISTRICT JUDGE




Case No. 3:17cv474/MCR/GRJ
